TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00741-CV





Wesley Eugene Perkins, Appellant


v.


Chase Manhattan Mortgage Corporation, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN401164, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING




O R D E R


                        On December 3, 2004, we issued an order enjoining appellee Chase Manhattan
Mortgage Corporation from proceeding with a substitute trustee’s sale of a home owned by Wesley
Perkins, appellant and defendant below.  See Tex. Gov’t Code Ann. § 22.221 (West 2004) (court of
appeals may issue writs necessary to enforce its jurisdiction).  On April 20, 2005, we ordered Perkins
to post a $22,014.08 bond by May 10, 2005, informing him that if he failed to post the bond we
would dissolve our injunction.  Perkins has filed a response notifying the Court that he will not post
the ordered bond.  Therefore, we dissolve our order entered December 3, 2004, which enjoined the
substitute trustee’s sale.
                        It is ordered May 12, 2005.
 
 
                                                                                                                                                                                                                                    David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish